IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                   No. 00-60340
                                 Summary Calendar



      LORETTA CHAPMAN,

                                                    Plaintiff-Appellant,

                                      versus

      ITT HARTFORD LIFE AND ACCIDENT COMPANY, ET AL.,

                                                    Defendants,

      ITT HARTFORD LIFE AND ACCIDENT COMPANY,

                                                    Defendant-Appellee.


                  Appeals from the United States District Court for
                       the Southern District of Mississippi
                           (USDC No. 3:96-CV-532-WS)
          _______________________________________________________
                                 February 1, 2001

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

      Plaintiff-appellant Loretta Chapman appeals the district court’s summary


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
judgment that she was not entitled to continued disability payments under

defendant-appellee Hartford Life’s benefits plan. Hartford made a full and fair

attempt to appraise the merit of Chapman’s claim. As a result it decided that

Chapman had failed to show that any physical disorder rendered her totally

disabled. As the district court explained in its careful opinion and order, that

decision is supported by the record and within the administrator’s discretion.

      AFFIRMED




                                           2